Title: To John Adams from Cyrus Kingsbury, 23 December 1815
From: Kingsbury, Cyrus
To: Adams, John


				
					Honoured Sir;
					Andover, Dec. 23, 1815.
				
				I hope you will excuse me for troubling you with a line relative to the subject on which I called at your house. the remarks which were then made, have left a deep impression on my mind. I say to myself, can it be possible that President Adams is opposed to any exertions, which may tend to enlighten society, & render it virtuous & happy. No, I will not, I cannot indulge the thought. I do believe the President misapprehended the          nature of my mission, & the authority on which it had been undertaken. To remove if possible, this misapprehension, is the object of the present communication.Some respectable inhabitants in East Tennessee have lately made a communication, stating their great want of literary, moral & religious instruction, & their earnest desire, as well as the desire of the people generally, that some missionaries might be sent to labour among them. Believing that the prosperity & happiness of society, depend in  a great measure on the means of instruction which they enjoy, especially the rising generation, I offered myself for the service, & was accepted. Nor can I see any thing in this, improper, or amusing. The President greatly mistakes my motives, if he supposes, that I wish to establish a system of doctrines, which are not taught in that Gospel which breathes peace & good will to men, & which has formed a state of Society, to which no other religion ever advanced mankind. I have long wished that greater & more permanent exertions might be made for the education of Indian children within our own territory. Some Tribes have lately expressed their desire that their children might be educated, & taught agriculture & the mechanical arts. And some of the government Agents have expressed it as their opinion, that it was not only practicable but would be of great advantage, both to the Indians & to the U. States. If it is the desire of government to furnish them with the means of instruction, what is the objection to my engaging in that service, either in the employ of government, or of any society who are desireous of furnishing the Indians with the means of instruction, & of receiving their friendship & attachment to our Government, by a series of kind offices?Your late venerable friend, Dr. Tufts, tho he disapproved of the measures generally, which have been adopted for the instruction of the Indians, yet approved of a plan similar to the one above suggested; & I doubt not were he now alive, would cordially aid & support it. Governor Langdon, with whom I conversed on the subject, was pleased to give it his unqualified approbation.If the above shall be the means of removing one misapprehension on the subject, I hope it will be an apology for what might otherwise be considered an unpardonable intrusion.Believing that the President is disposed to favour any attempt, however humble, to enlighten any portion of our country, I remain with sincere esteem & respect / your unworthy Servant
				
					Cyrus Kingsbury
				
				
			